Citation Nr: 0918844	
Decision Date: 05/20/09    Archive Date: 05/26/09

DOCKET NO.  06-38 468	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a disability 
manifested by thickening of the lung wall.  

2.  Entitlement to service connection for a disability 
manifested by nodes on the chest.  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel



INTRODUCTION

The Veteran served on active duty from November 1965 to 
December 1971 and from January 1978 to March 1989.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating action of the Department of 
Veterans Affairs Regional Office (RO) in Montgomery, Alabama.  


FINDING OF FACT

In April 2009, prior to the promulgation of a decision in the 
current appeal, the Veteran asked that his claims for service 
connection for a disability manifested by thickening of the 
lung wall and for a disability manifested by nodes on the 
chest be withdrawn from appellate review.  


CONCLUSION OF LAW

The criteria for the withdrawal of the Substantive Appeal in 
the claims for service connection for a disability manifested 
by thickening of the lung wall and for a disability 
manifested by nodes on the chest have been met.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 20.101, 20.202, 20.204 
(2008).  


REASONS AND BASES FOR FINDING AND CONCLUSION

A veteran may withdraw his or her appeal in writing at any 
time before the Board promulgates a final decision.  
38 C.F.R. § 20.204 (2008).  When a veteran does so, the 
withdrawal effectively creates a situation in which an 
allegation of error of fact or law no longer exists.  In such 
an instance, the Board does not have jurisdiction to review 
the appeal, and a dismissal is then appropriate.  38 U.S.C.A. 
§ 7105(d) (West 2002); 38 C.F.R. §§ 20.101, 20.202 (2008).  

Here, in an April 2009 statement, the Veteran asked that his 
claims on appeal-entitlement to service connection for a 
disability manifested by thickening of the lung wall and 
entitlement to service connection for a disability manifested 
by nodes on the chest-be withdrawn from appellate review.  
In view of his expressed desires, the Board concludes that 
further action with regard to these service connection issues 
is not appropriate.  The Board does not have jurisdiction 
over these withdrawn claims and, as such, must dismiss the 
appeal of these issues.  


ORDER

The claim for service connection for a disability manifested 
by thickening of the lung wall is dismissed without 
prejudice.  

The claim for service connection for a disability manifested 
by nodes on the chest is dismissed without prejudice.  



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


